Citation Nr: 0527010	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case back 
to the RO in June 2003 and June 2004.

In the June 2004 remand, the Board observed that the 
veteran's service-connected low back syndrome did not 
encompass intervertebral disc syndrome.  However, in a March 
2005 Supplemental Statement of the Case, the RO discussed the 
veteran's lumbar disc symptomatology and applied the criteria 
for evaluating intervertebral disc syndrome.  Consequently, 
the Board finds that the service-connected disability has 
been expanded to include intervertebral disc syndrome and 
will evaluate this disorder accordingly below.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service connected low back disability is 
productive of severe  limitation of motion of the lumbar 
spine, with consideration of pain on motion; it is not 
manifested by ankylosis of the lumbar or thoracolumbar spine, 
or additional neurological disability, including but not 
limited to bowel or bladder impairment, warranting a separate 
compensable rating.

3.  The veteran's right foot disorder is productive of 
between moderate and moderately severe functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for low back 
syndrome, but no more than 40 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59 (2004), 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 
2003); Diagnostic Code 5237 (2004).

2.  The criteria for a 20 percent rating for residuals of a 
right foot injury, but no more than 20 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in June 2003 and June 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In both 
letters, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Here, the noted 
"duty to assist" letters were issued subsequent to the 
appealed November 1999 rating decision.  However, that 
decision was issued approximately one year prior to the 
enactment of the VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

In reviewing the original grant of service connection and 
subsequent rating decisions, and the procedural history of 
this appeal, to include the Statement and Supplemental 
Statements issued to the veteran and his representative, the 
Board finds that service connection is not in effect for 
degenerative disc disease of the lumbosacral spine.  
Accordingly, the criteria for rating disc disease (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002 
and September 26, 2003) are not applicable.  The veteran's 
low back syndrome has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (ratings based upon limitation of 
motion of the lumbar spine) and 5295 (lumbosacral strain), 
and more recently under the amendments to the criteria for 
rating arthritis of the spine effective September 26, 2003.  
The veteran's service-connected low back syndrome has been 
rated as 20 percent disabling since March 1990.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as noncompensably disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be 
rated as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar 
spine will be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine will be rated as 40 percent 
disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis will be rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height will be rated as 10 percent 
disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2004).  

Under the current rating criteria, a 20 percent rating will 
be assigned if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next higher rating for the low 
back is 40 percent, which requires that forward flexion of 
the thoracolumbar spine be limited to 30 degrees or less, or 
that there be favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings require unfavorable ankylosis.  This 
case does not present any evidence of ankylosis, favorable or 
unfavorable.  With these requirements in mind, the Board has 
reviewed the record.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2004).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2004).  

II.  Analysis

In an August 2000 rating decision, the RO granted service 
connection for low back syndrome on the basis of in-service 
evidence of low back symptoms.  A zero percent evaluation was 
assigned, effective from March 1990.  The RO increased this 
evaluation to 20 percent, effective from March 1990, in a 
June 1992 rating decision in view of the results of a May 
1992 VA examination showing moderate limitation of low back 
motion.

During his October 1999 VA examination, the veteran reported 
"knots" in his back, with decreased range of motion and 
occasional pain down the left leg.  The examination revealed 
"free range of motion in his back," with the left lower 
extremity neurovascularly intact.  There was a mildly 
positive straight leg raise on the right, with reproduction 
of pain in the L5 nerve root distribution and with 
paresthesias and occasional numbness.  The examiner assessed 
a musculoskeletal back problem, with "some radicular 
components to it" and recommended an MRI.  

The veteran underwent a second VA examination in December 
2001, during which he reported worsening low back pain, with 
spasm, tenderness, and some radiation of subjective symptoms 
down the right lower extremity.  The examination revealed low 
back forward flexion to 90 degrees and extension to 30 
degrees.  There was an equivocal straight leg raising test on 
the right and some subjective paresthesias in the nerve root.  
X-rays revealed mild degenerative changes involving the 
endplates at all lumbar levels.  An MRI from January 2002 
revealed no evidence of focal disc herniation, a minimal disc 
bulge at L4-L5 that did not cause central canal stenosis but 
might result in mild bilateral neuroforaminal narrowing, and 
apparent congenitally short pedicles.

During his August 2002 Board hearing, the veteran reported 
lumbar spine muscle spasms, limitation of forward flexion, 
locking, and radiation and numbness down the legs.

The veteran underwent another VA examination in March 2003, 
during which he reported pain in the paraspinal region in the 
lower lumbar region, for which he wore a corset.  He also 
described some radiation of pain into the right anterior 
thigh and left posterior thigh.  The examination revealed 
forward flexion to 70 degrees, extension to 10 degrees, and 
bilateral bending to 25 degrees.  The veteran had intact 
sensation in the bilateral lower extremities.  There was 
tenderness to palpation in the lower lumbar region, mostly in 
the paraspinal muscles, with minimal pain in the midline and 
no significant paraspinal muscle spasm.  The examiner 
rendered an impression of low back pain, with mild evidence 
of degenerative joint disease in the lumbar spine and a very 
minimal disk bulge in the lumbar spine as well, without 
evidence of significant disc degeneration or collapse.  The 
disc bulge did not appear to cause any stenosis and was not 
likely causing any additional pain.  As such, the veteran's 
pain appeared to be mostly paraspinal and mechanical in 
nature.  Despite his subjective complaints, there was no 
objective evidence of radiculopathy.  Flare-ups were noted 
weekly, with increased stiffness, increased pain, and likely 
some loss of range of motion and increased muscle spasm.  The 
examination did not reveal significant muscle spasm, however.

In July 2004, the veteran underwent another VA spine/joints 
examination.  During this examination, he reported continued 
problems with his back, which seemed to be getting 
progressively worse.  He used a back brace and a cane, 
although the cane was more for the right foot than the back, 
and he described pain radiating down both legs, more to the 
right.  However, he denied any physician-prescribed bedrest.  
The examination revealed diffuse tenderness to palpation all 
about the low back within the lumbar paraspinal musculature, 
as well as in the midline.  Range of motion studies revealed 
forward flexion to only 30 degrees, extension to 15 degrees, 
bilateral bending to 20 degrees, and bilateral rotation to 30 
degrees.  Pain was noted on all motions.  Straight leg 
raising was negative bilaterally.  There was normal sensation 
of the lower extremities.  The veteran's gait was slowed, and 
he had some difficulty rising from a chair due to back pain.  
The diagnosis was discogenic back pain.  The examiner further 
noted that the veteran had loss of function of the low back 
due to pain, which was likely caused by the L4-L5 disc 
deterioration.  The examiner suspected that there was no 
additional loss of range of motion, given the current minimal 
motion.

A July 2004 VA neurology consult revealed lumbar 
radiculopathy with sciatic pain, as well as diabetic 
neuropathy involving the lateral femoral cutaneous nerve.

In reviewing the evidence in this case, the Board is aware 
that its analysis must include consideration of such symptoms 
as painful motion and functional loss due to pain.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  The veteran's limitation of motion of the lumbar 
spine, in and of itself, is essentially moderate in degree, 
with some recent worsening signified by the finding of 
forward flexion to 30 degrees in July 2004.  However, it is 
apparent that the veteran has had pain to all low back 
motions.  The most recent examiner suggested that the veteran 
had minimal motion.  These findings suggest a disability 
picture that more nearly approximates severe versus moderate 
limitation of motion of the lumbar spine, particularly with 
consideration of 38 C.F.R. § 4.40 and DeLuca, supra.  As 
such, under 38 C.F.R. § 4.7, the Board must conclude that the 
40 percent evaluation for severe limitation of motion of the 
lumbar spine is warranted.  38 C.F.R. § 4.71a, Code 5292.  

The Board has considered all potentially applicable old and 
new diagnostic criteria to determine whether an even higher 
evaluation is warranted.  However, as to the old criteria, 
there is no evidence of ankylosis of the lumbar spine 
(Diagnostic Code  5289).  As to the revised criteria, there 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine (the criteria for a 50 percent evaluation 
under Diagnostic Codes 5235-5242), or additional neurological 
disability due to the veteran's service connected low back 
syndrome, including but limited to bowel or bladder 
impairment, that warrants a separate compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic codes 5235-5243, Note 1, 
effective September 23, 2003.

The former Diagnostic Code 5292 provided a maximum 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  Former Diagnostic Code 5295 provided a 
maximum 40 percent evaluation for severe lumbosacral strain.  
An evaluation in excess of 40 percent is not warranted under 
the current criteria absent ankylosis of the thoracolumbar 
spine.  The Board notes that where, as here, the veteran is 
already receiving the maximum disability rating for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Overall, the evidence supports a 40 percent evaluation, but 
not more, for the veteran's low back syndrome.  As the 
preponderance of the evidence is against a rating in excess 
of 40 percent, the benefit of the doubt doctrine is not 
applicable to this aspect of the veteran's claim.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

IV.  Right foot disorder

In a January 1991 rating decision, the RO granted service 
connection for an injury of the right foot with minimal 
traumatic arthritis on the basis of in-service evidence of 
treatment for the right foot.  A zero percent evaluation was 
assigned, effective from March 1990.  The RO increased this 
evaluation to 10 percent, effective from March 1990, in a 
June 1992 rating decision in view of the results of a May 
1992 VA examination showing persistent mild right ankle pain.

The veteran underwent a VA examination in October 1999, 
during which he complained of pain of 9/10 to 10/10, as well 
as significant swelling.  He had trouble wearing shoes, with 
occasional instability, weakness, and numbness.  Upon 
examination, there was full range of ankle motion.  However, 
there also was tenderness to palpation over the anteromedial 
aspect of the ankle joint.  No tibialis anterior or peroneal 
tendonitis was noted.  The examiner assessed the veteran with 
a mild to moderate disability of his right ankle.  

X-rays taken in November 2001 revealed mild degenerative 
changes involving the right medial malleous.  Joint spaces 
were well preserved, and there was no soft tissue swelling.  

In December 2001, the veteran underwent a further VA 
examination, during which he complained of increased pain in 
the lateral portion of his ankle.  Range of motion studies of 
the right ankle revealed 15 degrees of dorsiflexion and 40 
degrees of plantar flexion.  No instability was noted.  There 
was tenderness over the sinus tarsi and lateral recess, as 
well as mild tenderness over the talonovicular joint.  There 
was no effusion.  

Right foot VA x-rays from March 2002 reveled some 
degenerative changes at the talonavicular and tibiotalar 
joint, with no soft tissue swelling.  A VA treatment record 
from the same date indicates that the veteran complained of 
chronic pain in the right foot but was able to walk at least 
a mile before the foot pain was a disabling factor.  A July 
2002 VA treatment record reflects that the veteran had right 
foot plantar flexion and dorsiflexion that were "maybe 20% 
limited compared to that on the left."  Other symptoms 
included swelling and thickness of the mid-foot on the right.

The veteran attended a Board hearing in August 2002, during 
which he testified that the pain in his ankle had become 
worse since the most recent VA examination.  He stated that 
he worked 12-hour night shifts at a cotton mill.  Also, he 
reported that, while he wore orthotic shoes and used a 
Canadian crutch, he could not use these at work because he 
had to wear steel-toed shoes.  He stated that his foot and 
ankle did not bother him often when he was sitting, but they 
became aggravated with pressure.  

The veteran underwent a podiatry examination in March 2003, 
during which he stated that the pain in his ankle was 
significantly worse to the point where it hurt every day.  
Base line pain was estimated at 7/10, but he also reported 
flare-ups of pain to 10/10.  When the pain flared up, the 
veteran stated that the ankle stiffness increased, as did the 
loss of motion and swelling.  He reported using a cane in 
order to take the pressure off his right ankle, but he had 
pain in the same joint if he walked for a block or more, or 
if he stood for 15 minutes.  Upon examination, the veteran's 
right ankle was tender to palpation over the tibiotalar and 
talonavicular joint.  He had no pain over the remainder of 
the foot.  Range of motion of the ankle was from 10 degrees 
of dorsiflexion to 30 degrees of plantar flexion, with 5 
degrees of inversion and 10 degrees of eversion.  The veteran 
had a supple midfoot and forefoot, with no lesser or greater 
toe deformities, no abnormal callus pattern formation, and no 
crepitation at his tibiotalar joint.  He had 4/5 strength of 
dorsiflexion and plantar flexion with 4/5 strength of 
inversion and 4-/5 strength of eversion.  The examiner's 
impression was that the veteran suffered from mild tibiotalar 
and talonavicular degenerative joint disease.  

A subsequent bone scan taken in May 2003 again revealed a 
small amount of uptake near the navicular bone, suggesting 
degenerative changes.  The veteran then underwent a right 
talonavicular arthrodesis, with a tibial autograft, in August 
2003.  In a January 2004 rating decision, the RO granted a 
temporary evaluation of 100 percent under 38 C.F.R. § 4.30, 
effective from August 13, 2003 until April 1, 2004, based 
upon surgical treatment necessitating convalescence.   

Another VA podiatry examination was conducted in May 2004.  
During this examination, the veteran reported 10/10 pain in 
the right foot and indicated that he was using a cane.  He 
described pain, weakness and fatigability, especially after 
standing and walking for long periods of time.  Also, he 
noted that he was working in a cotton mill.  The examination 
revealed ankle dorsiflexion to 10 degrees, plantar flexion to 
25 degrees, and inversion and eversion to three degrees.  
There was no pain with the noted movements.  The feet had 
corns, mild edema, and calluses underneath the bottom of the 
heel.  There was no abnormal weightbearing pattern, but the 
veteran did have weakness with plantar flexion.  No 
instability was noted.  There was mild hindfoot valgus, and 
the gait was antalgic.  Bilateral flatfeet were noted.  
Radiographs revealed mild degenerative disease of the feet.  
A diagnosis of arthritis of the right foot was rendered.  The 
examiner characterized the severity of the veteran's right 
foot condition as mild radiographically but severe based on 
the veteran's symptoms and pain.  The examiner noted that 
"[p]ain is subjective and should be evaluated and considered 
as such" but reiterated that the veteran's pain should be 
rated as severe.  There were no additonal limitations of 
joint function by pain, though there was limited range of 
motion.  The majority of the functional impact was attributed 
to pain.  

The RO has evaluated the veteran's disorder at the 10 percent 
rate under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
this section, a 10 percent evaluation is warranted for 
moderate foot injuries.  A 20 percent evaluation contemplates 
moderately severe foot injuries, while a 30 percent 
evaluation is assigned in cases of severe foot injuries.

In this case, the veteran's overall foot symptomatology has 
been shown to have worsened during the pendency of this 
appeal and necessitated surgical treatment in August 2003.  
The May 2004 VA examination revealed ankle dorsiflexion to 10 
degrees, plantar flexion to 25 degrees, and inversion and 
eversion to three degrees, indicative of limitation of ankle 
motion that is at least moderate in degree.  While the 
examiner found no pain with motion on examination, and 
service connection is in effect for the talonavicular joint 
in the foot rather than a right ankle disability, the 
examiner characterized the veteran's subjective pain as 
"severe" in degree.  Taken as a whole, the Board finds that 
it is most appropriate to describe the veteran's right foot 
disability as falling between moderate and moderately severe 
in degree.  Under 38 C.F.R. § 4.7, a 20 percent evaluation, 
indicating a moderately severe disorder, is thus warranted.

As the level of foot disability is in-between moderate and 
severe with consideration of 38 C.F.R. § 4.40, 4.45 and 
DeLuca, there is obviously no support for a finding of severe 
foot disability, which is required for the next highest 
evaluation (30 percent) under Code 5284.  That is, the Board 
finds that there is no medical evidence to show that the 
veteran has additional functional limitation of the foot due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 20 percent under Code 5284, nor does the medical evidence 
show that the veteran has excess fatigue, weakness or 
incoordination that results in such additional impairment.

Overall, the evidence supports a 20 percent evaluation, but 
not more, for the veteran's residuals of a right foot injury.  
As the preponderance of the evidence is against a rating in 
excess of 20 percent, the benefit of the doubt doctrine is 
not applicable to this aspect of the veteran's claim.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board is aware that the veteran underwent 
right foot surgery in 2003, but the RO assigned a temporary 
100 percent evaluation for more than seven months following 
this surgery, and the Board is satisfied that this temporary 
evaluation fully contemplated the additional convalescence 
resulting from this surgery.  The Board has increased the 
underlying evaluation for this disorder to 20 percent and has 
considered this recent surgery in determining that this grant 
is warranted.  The veteran has submitted no evidence showing 
that his service-connected low back or right foot disorder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that either disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).














ORDER

A 40 percent evaluation for low back syndrome is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 20 percent evaluation for residuals of a right foot injury 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


